DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the body of prior art, since as reflected in applicant’s arguments dated March 20, 2022, the primary reference does not teach the newly added amendments to claim 1. The prior art fails to disclose this claimed gap since it teaches that the transition region is comprised of closed cells and the number of connectors depends on the number of apices in the stent body, as opposed to the open cells of the main body, wherein this closed cell configuration increases the axial stiffness and columnar strength in order to decrease the overall tendency for the stent migration along the vessel lumen. Although the prior art (Cheng et al US20040044400) teaches varying the number of undulations between links to increase flexibility along the length of the stent for navigation, Cheng does not specifically teach benefits of having an open cell configuration at a transition portion meeting the claim limitations of the instant application. Therefore, since there is no teaching, suggestion, or motivation to produce the claimed invention, they have not been rejected over the body of prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771